 

Exhibit 10.2

 

EXECUTION VERSION

Registration Rights Agreement

by and among

Each of the parties listed on the signature pages hereto,

and

Communications Sales & Leasing, Inc.

Dated as of June 15, 2016

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Article I

 

 

 

 

 

DEFINITIONS

Section 1.01

 

Definitions.

 

1

Section 1.02

 

Interpretation.

 

6

 

 

 

 

 

Article II

 

 

 

 

 

REGISTRATION RIGHTS

Section 2.01

 

Registration.

 

7

Section 2.02

 

Piggyback Registrations.

 

10

Section 2.03

 

Registration Procedures.

 

12

Section 2.04

 

Underwritten Offerings.

 

17

Section 2.05

 

Registration Expenses Paid by CS&L.

 

18

Section 2.06

 

Indemnification.

 

18

Section 2.07

 

Reporting Requirements; Rule 144.

 

21

 

 

 

 

 

Article III

 

MISCELLANEOUS

Section 3.01

 

Term.

 

22

Section 3.02

 

Counterparts; Entire Agreement; Corporate Power

 

22

Section 3.03

 

Governing Law; Waiver of Jury Trial.

 

23

Section 3.04

 

Amendment.

 

23

Section 3.05

 

Waiver of Default.

 

23

Section 3.06

 

Successors, Assigns and Transferees.

 

23

Section 3.07

 

Further Assurances.

 

24

Section 3.08

 

Performance.

 

24

Section 3.09

 

Notices.

 

24

Section 3.10

 

Severability.

 

25

Section 3.11

 

No Reliance on Other Party.

 

25

Section 3.12

 

Windstream and PEG Registration Rights Agreements.

 

25

Section 3.13

 

Mutual Drafting.

 

26

 

Exhibit AForm of Agreement to be Bound

 

 

 

 

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made as of June 15,
2016, by and among each of the parties on the signature pages hereto (the
“Holders”), and Communications Sales & Leasing, Inc., a Maryland corporation
(“CS&L”). Capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to them in Section 1.01.

RECITALS

A. Pursuant to the Subscription Agreements, each dated as of June 9, 2016 (the
“Subscription Agreements”), by and among Citigroup Global Markets Inc. (“Citi”)
as Selling Shareholder and the Holders, the Holders have severally agreed to
acquire 14,703,993 shares of common stock, par value $0.0001 per share, of CS&L
(the “Common Stock”) from Citi.

B. CS&L desires to grant to the Holders the Registration Rights for the
Registrable Securities (as defined below), subject to the terms and conditions
of this Agreement.

AGREEMENTS

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto hereby agree as follows:

Article I

DEFINITIONS

Section 1.01 Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

Affiliate” means, when used with respect to a specified Person, a Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person. As used in
this definition, the term “control” (including with correlative meanings,
“controlled by” and “under common control with”), when used with respect to any
specified Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or other interests, by
contract, agreement, obligation, indenture, instrument, lease, promise,
arrangement, release, warranty, commitment, undertaking or otherwise; provided
that, with respect to Searchlight, “Affiliate” shall not include any portfolio
company of Searchlight.

“Agreement” has the meaning set forth in the preamble.

“Ancillary Filings” has the meaning set forth in Section 2.03(a)(i).

“Blackout Notice” has the meaning set forth in Section 2.01(d).

 

--------------------------------------------------------------------------------

 

“Blackout Period” has the meaning set forth in Section 2.01(d).

“Board” means the board of directors of CS&L.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions doing business in New York, New York are authorized
or obligated by law or required by executive order to be closed.

“Citi” has the meaning set forth in the recitals.

“Common Stock” has the meaning set forth in the recitals.

“CS&L” has the meaning set forth in the preamble and shall include CS&L’s
successors by merger, acquisition, reorganization or otherwise.

“CS&L Group” means CS&L and each Subsidiary of CS&L.

“CS&L Public Sale” has the meaning set forth in Section 2.02(a).

“Demand” has the meaning set forth in Section 2.01(a).

“Disadvantageous Condition” has the meaning set forth in Section 2.01(d).

“Disadvantageous Condition Blackout Notice” has the meaning set forth in Section
2.01(d).

“Disadvantageous Condition Blackout Period” has the meaning set forth in Section
2.01(d).

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
any successor thereto, and any rules and regulations promulgated thereunder, all
as the same shall be in effect from time to time.

“Governmental Authority” means any nation or government, any state, municipality
or other political subdivision thereof, and any entity, body, agency,
commission, department, board, bureau, court, tribunal or other instrumentality,
whether federal, state, local, domestic, foreign or multinational, exercising
executive, legislative, judicial, regulatory, administrative or other similar
functions of, or pertaining to, government and any executive official thereof.

“Group” means the Holders or the CS&L Group, as applicable.

“Holder Group” means with respect to each Holder, such Holder and its
Affiliates.

“Holder” means each Holder (as set forth in the preamble), so long as such
Person holds any Registrable Securities, and any Permitted Transferee of such
Holder, so long as such Person holds any Registrable Securities.

“Indemnifying Party” has the meaning set forth in Section 2.06(d).

“Indemnitee” has the meaning set forth in Section 2.06(d).

2

--------------------------------------------------------------------------------

 

“Initiating Holder” has the meaning set forth in Section 2.01(a)

“Lock Up Agreement” has the meaning set forth in Section 2.04(b).

“Loss” and “Losses” have the meaning set forth in Section 2.06(a).

“Offering Confidential Information” means, with respect to a Piggyback
Registration, (i) CS&L’s plan to file the relevant Registration Statement and
engage in the offering so registered, (ii) any information regarding the
offering being registered (including the potential timing, price, number of
shares, underwriters or other counterparties, selling stockholders or plan of
distribution), (iii) any information contained in, or the existence of, a
Blackout Notice, and (iv) any other information (including information contained
in draft supplements or amendments to offering materials) provided to any
Holders by CS&L (or by third parties) in connection with a Piggyback
Registration; provided, that Offering Confidential Information shall not include
information that (x) was or becomes generally available to the public (including
as a result of the filing of the relevant Registration Statement) other than as
a result of a disclosure by any Holder, (y) was or becomes available to any
Holder from a source not bound by any confidentiality agreement with CS&L or (z)
was otherwise in such Holder’s possession prior to it being furnished to such
Holder by CS&L or on CS&L’s behalf.

“Other Holders” has the meaning set forth in Section 2.01(e).

“PEG Registration Rights Agreement” means that certain Stockholders’ and
Registration Rights Agreement, dated as of May 2, 2016, by and among CS&L and
PEG Bandwith Holdings, LLC.

“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity and any Governmental Authority.

“Permitted Transferee” has the meaning set forth in Section 3.06.

“Piggyback Registration” has the meaning set forth in Section 2.02(a).

“Pledgee Transferee” has the meaning set forth in Section 2.01(c).

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus.

“Registrable Securities” means the shares of Common Stock purchased by the
Holders pursuant to the Subscription Agreements and any shares of Common Stock
or other securities issued with respect to, in exchange for, or in replacement
of such shares (including (i) any and all securities of CS&L into which such
shares of Common Stock are converted, exchanged or substituted in any
recapitalization or other capital reorganization by CS&L and (ii) any and all
securities of any kind whatsoever of CS&L or any successor or permitted assign
of CS&L (whether by merger, consolidation, sale of assets or otherwise) which
may be issued on or after the date hereof in respect of, in conversion of, in
exchange for or in substitution of, such shares of Common Stock), in each case
as appropriately adjusted for any stock dividends, or other distributions, stock
splits

3

--------------------------------------------------------------------------------

 

or reverse stock splits, combinations, recapitalizations, mergers,
consolidations, exchange offers or other reorganizations occurring after the
date hereof; provided, that the term “Registrable Securities” excludes any
security (i) the offering and Sale of which has been registered effectively
under the Securities Act and which has been Sold in accordance with a
Registration Statement, (ii) that has been Sold by a Holder in a transaction or
transactions exempt from the registration and prospectus delivery requirements
of the Securities Act under Section 4(a)(1) thereof (including transactions
pursuant to Rule 144) such that the further Sale of such securities by the
transferee or assignee is not restricted under the Securities Act or (iii) that
has been Sold by a Holder in a transaction in which such Holder’s rights under
this Agreement are not, or cannot be, assigned.

“Registration” means a registration with the SEC of the offer and Sale to the
public of any Registrable Securities under the Registration Statement. The terms
“Register” and “Registering” shall have correlative meanings.

“Registration Expenses” means all expenses incident to the CS&L Group’s
performance of or compliance with this Agreement, including all (i)
registration, qualification and filing fees, (ii) printing expenses, messenger,
telephone and delivery expenses of the CS&L Group, (iii) internal expenses of
the CS&L Group (including all salaries and expenses of employees of members of
the CS&L Group performing legal or accounting duties), (iv) fees and
disbursements of counsel for CS&L and customary fees and expenses for
independent certified public accountants retained by the CS&L Group and (v) fees
and expenses of listing any Registrable Securities on any securities exchange on
which the shares of Common Stock are then listed and Financial Industry
Regulatory Authority registration and filing fees.  “Registration Expenses”
shall exclude any fees or disbursements of any Holder or underwriter, all
expenses incurred in connection with the printing, mailing and delivering of
copies of any Registration Statement, any Prospectus, any other offering
documents and any amendments and supplements thereto to any underwriters and
dealers; any underwriting discounts, fees or commissions attributable to the
offer and Sale of any Registrable Securities; any fees and expenses of the
underwriters or dealer managers, the cost of preparing, printing or producing
any agreements among underwriters, underwriting agreements and blue sky or legal
investment memoranda, any selling agreements and any other similar documents in
connection with the offering, Sale, distribution or delivery of the Registrable
Securities or other shares of Common Stock to be sold, including any fees of
counsel for any underwriters in connection with the qualification of the
Registrable Securities or other shares of Common Stock to be Sold for offering
and Sale or distribution under state securities laws, any stock transfer taxes,
and out-of-pocket costs and expenses relating to any investor presentations on
any “road show” presentations undertaken in connection with marketing of the
Registrable Securities and any fees and expenses of any counsel to the Holders,
underwriters or dealer managers.

“Registration Rights” means the rights of the Holders to cause CS&L to Register
Registrable Securities pursuant to Article II.

“Registration Statement” means any registration statement of CS&L filed with, or
to be filed with, the SEC under the rules and regulations promulgated under the
Securities Act, including the Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, and all exhibits
and all material incorporated by reference into such

4

--------------------------------------------------------------------------------

 

registration statement.  For the avoidance of doubt, it is acknowledged and
agreed that such Registration Statement may be on any form that shall be
applicable, including Form S-11 or Form S-3 and may be a Shelf Registration
Statement.

“Sale” means the direct or indirect transfer, sale, assignment or other
disposition of a security. The terms “Sell” and “Sold” shall have correlative
meanings.

“Searchlight ” means Searchlight II CLS, L.P., a Delaware limited partnership,
together with its controlled affiliated funds.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“Shelf Registration Statement” means a Registration Statement of CS&L for an
offering of Registrable Securities to be made on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act (or similar provisions then in
effect).

“Subscription Agreements” has the meaning set forth in the recitals.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, joint venture or partnership of which such Person (i)
beneficially owns, either directly or indirectly, more than fifty percent (50%)
of (x) the total combined voting power of all classes of voting securities of
such Person, (y) the total combined equity interests or (z) the capital or
profit interests, in the case of a partnership, or (ii) otherwise has the power
to vote, either directly or indirectly, sufficient securities to elect a
majority of the board of directors or similar governing body.

“Trading Blackout Notice” has the meaning set forth in Section 2.01(d)

“Trading Blackout Period” has the meaning set forth in Section 2.01(d)

“Transferee” has the meaning set forth in Section 3.06.

“Underwritten Offering” means a Registration in which Registrable Securities are
Sold to an underwriter or underwriters on a firm commitment basis for reoffering
to the public.

“Windstream Registration Rights Agreement” means that certain Stockholder’s and
Registration Rights Agreement, dated as of April 24, 2015, by and among CS&L and
Windstream Services, LLC.

5

--------------------------------------------------------------------------------

 

Section 1.02 Interpretation.

In this Agreement, unless the context clearly indicates otherwise:

(a) words used in the singular include the plural, and words used in the plural
include the singular;

(b) references to any Person include such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement;

(c) any reference to any gender includes the other gender and the neuter;

(d) the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”;

(e) the words “shall” and “will” are used interchangeably and have the same
meaning;

(f) the word “or” shall have the inclusive meaning represented by the phrase
“and/or”;

(g) any reference to any Article, Section, Exhibit or Schedule means such
Article or Section of, or such Exhibit or Schedule to, this Agreement, as the
case may be, and references in any Section or definition to any clause means
such clause of such Section or definition;

(h) the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision of this Agreement;

(i) any reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

(j) any reference to any law (including statutes and ordinances) means such law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

(k) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including”;

(l) the table of contents and titles to Articles and headings of Sections
contained in this Agreement have been inserted for convenience of reference only
and shall not be deemed to be a part of or to affect the meaning or
interpretation of this Agreement;

6

--------------------------------------------------------------------------------

 

(m) any portion of this Agreement obligating a party to take any action or
refrain from taking any action, as the case may be, shall mean that such party
shall also be obligated to cause its relevant Subsidiaries to take such action
or refrain from taking such action, as the case may be;

(n) the language of this Agreement shall be deemed to be the language the
parties hereto have chosen to express their mutual intent, and no rule of strict
construction shall be applied against any party; and

(o) except as otherwise indicated, all periods of time referred to herein shall
include all Saturdays, Sundays and holidays; provided, however, that if the date
to perform the act or give any notice with respect to this Agreement shall fall
on a day other than a Business Day, such act or notice may be performed or given
timely if performed or given on the next succeeding Business Day.

Article II

REGISTRATION RIGHTS

Section 2.01 Registration.

(a) On or prior to 60 days following the date of this Agreement, subject to
Section 2.01(d), CS&L shall file with the SEC a Shelf Registration Statement on
Form S-3 (the “Registration Statement”) relating to, in addition to any other
securities registered thereby, the offer and sale of all Registrable Securities
by the Holders from time to time in accordance with the methods of distribution
elected by the Holders and set forth in the Registration Statement, and, if
applicable, shall use its reasonable best efforts to cause the Registration
Statement to become effective under the Securities Act.

(b) CS&L shall use its reasonable best efforts to keep the Registration
Statement (or a replacement Registration Statement) continuously effective under
the Securities Act in order to permit the Prospectus forming a part thereof to
be usable by the Holders until the termination date as set forth in Section
3.01, subject to Section 2.01(d).

(c) Prior to the termination of this Agreement as set forth in Section 3.01, any
Holders acting together which collectively hold 40% or more of the Registrable
Securities held by Holders then party hereto (collectively, the “Initiating
Holders”) shall have the right to request that CS&L effect an offering of all or
any portion of the Registrable Securities held by such Initiating Holders, by
delivering a written request thereof to CS&L specifying the number of
Registrable Securities such Initiating Holder wishes to register (a “Demand”);
provided, that so long as Searchlight or any of its Permitted Transferees that
acquired such Registrable Securities pursuant to foreclosure (a “Pledgee
Transferee”) holds an amount of Registrable Securities representing at least 50%
of the Registrable Securities acquired by Searchlight pursuant to its
Subscription Agreement, the Initiating Holders must include Searchlight or such
Pledgee Transferee; provided further, that (i) Holders may not make more than
two Demands during the term of this Agreement and not more than one Demand
during any 365-day period (unless, with respect to any such Demand, such Demand
is withdrawn prior to the launch of the offering relating to such Demand or the
Demand effected pursuant thereto becomes subject to a

7

--------------------------------------------------------------------------------

 

Blackout Period, in each case pursuant to Section 2.01(d) and is not completed),
and (ii) a Holder may not make any Demand for a period of 90 days following
consummation of a Piggyback Registration effected pursuant to Section 2.02 in
which such Holder participated or elected not to participate. CS&L shall (i)
within three days of the receipt of a Demand, give written notice of such Demand
to all Holders of Registrable Securities whose Registrable Securities are
included in the Registration Statement (other than the Initiating Holders) and
(ii) use its reasonable best efforts to prepare and file the prospectus
supplement promptly and to effectuate the offering. CS&L shall include in such
Demand all Registrable Securities with respect to which CS&L receives, within
the 5 days immediately following the receipt by the Holder(s) of such notice
from CS&L, a request for inclusion in the Demand from the Holder(s) thereof.
Each such request from a Holder of Registrable Securities for inclusion in the
Demand shall also specify the aggregate amount of Registrable Securities
proposed to be offered.

(d) With respect to the Registration Statement, whether filed or to be filed
pursuant to this Agreement, if CS&L shall reasonably determine, upon the good
faith advice of legal counsel, that maintaining the effectiveness of the
Registration Statement or filing an amendment or supplement thereto (or, if the
Registration Statement has yet been filed, filing the Registration Statement) or
permitting its use would require the public disclosure of material nonpublic
information concerning any transaction or negotiations involving CS&L or any of
its consolidated Subsidiaries that would require the public disclosure of
material non-public information concerning any transaction or negotiations
involving CS&L or any of its consolidated subsidiaries that would materially
interfere with such transaction or negotiations (a
“Disadvantageous  Condition”), CS&L may, for the shortest period reasonably
practicable, and in any event for not more than 30 consecutive calendar days (a
“Disadvantageous Condition Blackout Period”), notify the Holders whose offers
and Sales of Registrable Securities are covered (or to be covered) by the
Registration Statement (a “Disadvantageous Condition Blackout Notice”) that the
Registration Statement is unavailable for use (or will not be filed as
requested). In addition, CS&L may notify the Holders whose offers and Sales of
Registrable Securities are covered (or to be covered) by the Registration
Statement (a “Trading Blackout Notice” and together with a Disadvantageous
Condition Blackout Notice, a “Blackout Notice”) that it will suspend the use of
the Registration Statement during the regular quarterly period during which
directors and officers of CS&L are not permitted to trade under the insider
trading policy of CS&L then in effect until the expiration of such quarterly
period (a “Trading Blackout Period,” and each of a Trading Blackout Period or
Disadvantageous Condition Blackout Period referred to as a “Blackout
Period”).  Upon the receipt of any Blackout Notice, the Holders shall forthwith
discontinue use of the Prospectus contained in the Registration Statement;
provided, that, if at the time of receipt of such Disadvantageous Condition
Blackout Notice any Holder shall have Sold its Registrable Securities (or have
signed a firm commitment underwriting agreement with respect to the purchase of
such shares) and the Disadvantageous Condition is not of a nature that would
require a post-effective amendment to the Registration Statement, then CS&L
shall use its reasonable best efforts to take such action as to eliminate any
restriction imposed by federal securities laws on the timely delivery of such
Registrable Securities to the extent permitted under such applicable laws prior
to disclosure of material information relating to such Disadvantageous
Condition. When any Disadvantageous Condition as to which a Disadvantageous
Condition Blackout Notice has been previously delivered shall cease to exist or
any Trading Blackout Period as to which a Trading Blackout Notice has been
previously delivered shall have ended, as applicable, CS&L shall as promptly as
reasonably practicable

8

--------------------------------------------------------------------------------

 

notify the Holders and take such actions in respect of the Registration
Statement as are otherwise required by this Agreement. CS&L shall not impose, in
any 365-day period, more than two Disadvantageous Condition Blackout Periods;
such Disadvantageous Condition Blackout Periods shall not be permitted to run
consecutively; and such Disadvantageous Condition Blackout Periods may not be
prompted by the same Disadvantageous Condition. In addition, CS&L may not
exercise Blackout Periods to suspend the use of the Registration Statement for
more than 120 days collectively during any 365-day period.   If CS&L declares a
Blackout Period with respect to a Demand for the Registration Statement which
has not yet been declared effective, (i) the Holders may by notice to CS&L
withdraw the related Demand request without such Demand request counting against
the number of Demand requests permitted to be made under Section 2.01(c) and
(ii) the Holders shall not be responsible for any of CS&L’s related Registration
Expenses.

(e) If the Initiating Holder so indicates at the time of its request pursuant to
Section 2.01(a), such offering of Registrable Securities shall be in the form of
an Underwritten Offering, and CS&L shall include such information in the written
notice to the Holders required under Section 2.01(a). In the event that the
Initiating Holder intends to sell the Registrable Securities by means of an
Underwritten Offering, the right of any Holder to include Registrable Securities
in such registration shall be conditioned upon such Holder’s participation in
such Underwritten Offering and the inclusion of such Holder’s Registrable
Securities in the Underwritten Offering to the extent provided herein. The
Holders of a majority of the outstanding Registrable Securities being included
in any Underwritten Offering shall select the underwriter(s), provided that such
underwriter(s) are reasonably acceptable to CS&L (it being understood and agreed
that UBS Securities LLC is reasonably acceptable to CS&L).  For the avoidance of
doubt, no Holder is entitled to sell Registrable Securities in an Underwritten
Offering except in a Demand made in accordance with Section 2.01(a).

(f) If the managing underwriter or underwriters of a proposed Underwritten
Offering of Registrable Securities included in a Registration pursuant to this
Section 2.01 inform(s) in writing the Holders participating in such Registration
that, in its or their opinion, the number of securities requested to be included
in such Registration exceeds the number that can be Sold in such offering
without being reasonably likely to have a significant adverse effect on the
price, timing or distribution of the securities offered or the market for the
securities offered, the number of Registrable Securities to be included in such
Registration shall be (i) reduced to the maximum number recommended by the
managing underwriter or underwriters, and (ii) allocated first to the Initiating
Holders and then to the other Holders, in each case on a pro rata basis in
proportion to the number of Registrable Securities each Holder has requested to
be included in such Registration; provided that the Initiating Holder may notify
CS&L in writing that the Registration Statement shall be abandoned or withdrawn,
in which event CS&L shall abandon or withdraw such Registration Statement. In
the event the Initiating Holder notifies CS&L that such Registration Statement
shall be abandoned or withdrawn prior to the filing of the Registration
Statement, such Holder shall not be deemed to have requested a Demand pursuant
to Section 2.01(a). If the amount of Registrable Securities to be underwritten
has not been limited in accordance with the first sentence of this Section
2.01(e), CS&L and the holders of Common Stock or, if the Registrable Securities
include securities other than Common Stock, the holders of securities of the
same class of those securities included in the Registrable Securities, in each
case, other than the Holders (“Other Holders”), may include such securities

9

--------------------------------------------------------------------------------

 

for their own account or for the account of Other Holders in such Registration
if the underwriter(s) so agree and to the extent that, in the opinion of such
underwriter(s), the inclusion of such additional amount will not adversely
affect the offering of the Registrable Securities included in such Registration.

Section 2.02 Piggyback Registrations.

(a) Prior to the termination of this Agreement as provided in Section 3.01, if
CS&L proposes to file a Registration Statement (other than a Shelf Registration)
or a Prospectus supplement filed pursuant to a Shelf Registration Statement
under the Securities Act with respect to any offering of Common Stock for its
own account and/or for the account of any Person (other than (i) a Registration
under Section 2.01, (ii) a Registration pursuant to a Registration Statement on
Form S-8 or on Form S-4 or similar form that relates to a transaction subject to
Rule 145 under the Securities Act, (iii) in connection with any dividend
reinvestment or similar plan, (iv) for the sole purpose of offering securities
to another entity or its security holders in connection with the acquisition of
assets or securities of such entity or any similar transaction or (v) a
Registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of other securities that are also being registered)
(each, a “CS&L Public Sale”), then, as soon as practicable, but in any event not
less than 15 days prior to the proposed date of filing such Registration
Statement, CS&L shall give written notice of such proposed filing to each Holder
who owns at least 1% of CS&L’s then-issued and outstanding Common Stock, and
such notice shall offer such Holders the opportunity to Register under such
Registration Statement or offer under such Prospectus supplement such number of
Registrable Securities as each such Holder may request in writing (each, a
“Piggyback Registration”). Subject to Section 2.02(b) and Section 2.02(c), CS&L
shall use its commercially reasonable efforts to include in a Registration
Statement or offer under a Prospectus supplement with respect to a CS&L Public
Sale all Registrable Securities that are requested to be included therein within
five Business Days after the receipt of any such notice; provided, however, that
if at any time after giving written notice of its intention to Register any
securities and prior to the effective date of the Registration Statement filed
in connection with such Registration, CS&L shall determine for any reason not to
Register or to delay Registration of the CS&L Public Sale, CS&L may, at its
election, give written notice of such determination to each such Holder and,
thereupon, (x) in the case of a determination not to Register, shall be relieved
of its obligation to Register any Registrable Securities in connection with such
Registration, without prejudice, however, to the rights of any Holder to request
that such Registration be effected as a Demand under Section 2.01 and (y) in the
case of a determination to delay Registration, shall be permitted to delay
Registering any Registrable Securities for the same period as the delay in
Registering such other shares of Common Stock in the CS&L Public Sale. No
Registration effected under this Section 2.02 shall relieve CS&L of its
obligation to effect any Demand under Section 2.01.

(b) In the case of any Underwritten Offering, each Holder shall have the right
to withdraw such Holder’s request for inclusion of its Registrable Securities in
such Underwritten Offering pursuant to Section 2.02(a) at any time prior to the
execution of an underwriting agreement with respect thereto by giving written
notice to CS&L of such Holder’s request to withdraw and, subject to the
preceding clause, each Holder shall be permitted to withdraw all or part of such
Holder’s Registrable Securities from a Piggyback Registration at any time prior
to the effective date thereof.

10

--------------------------------------------------------------------------------

 

(c) If the managing underwriter or underwriters of any proposed Underwritten
Offering of a class of Registrable Securities included in a Piggyback
Registration informs CS&L and each Holder in writing that, in its or their
opinion, the number of securities of such class that such Holder and any other
Persons intend to include in such offering exceeds the number that can be Sold
in such offering without being reasonably likely to have an adverse effect on
the price, timing or distribution of the securities offered or the market for
the securities offered, then the securities to be included in such Registration
shall be

 

(i)

first, all securities of CS&L and any other Persons (other than CS&L’s executive
officers and directors) for whom CS&L is effecting the Registration, as the case
may be, proposes to Sell,

 

(ii)

second, (A) to the extent holders of securities are exercising “piggyback”
registration rights under the PEG Registration Rights Agreement or the
Windstream Registration Rights Agreement, securities to be sold by such holders,
and (B) securities of executive officers and directors of CS&L for whom CS&L is
effecting the Registration, in each case in the order set forth in, and
allocated in accordance with, the PEG Registration Rights Agreement and the
Windstream Registration Rights Agreement,

 

(iii)

third, the number, if any, of Registrable Securities of such class that, in the
opinion of such managing underwriter or underwriters, can be Sold without having
such adverse effect, with such number to be allocated pro rata among the Holders
that have requested to participate in such Registration based on the relative
number of Registrable Securities of such class requested by such Holder to be
included in such Sale and any other Holder who has similar “piggyback
registration” rights, and

 

(iv)

fourth, any other securities eligible for inclusion in such Registration,
allocated among the holders of such securities in such proportion as CS&L and
those holders may agree.

(d) After a Holder has been notified of its opportunity to include Registrable
Securities in a Piggyback Registration, such Holder (i) shall treat the Offering
Confidential Information as confidential information, (ii) shall not use any
Offering Confidential Information for any purpose other than to evaluate whether
to include its Registrable Securities (or other shares of Common Stock) in such
Piggyback Registration, (iii) shall not trade while aware of such Offering
Confidential Information if such information shall constitute material
non-public information unless and until such information shall become public or
shall cease to be material and (iv) shall not disclose any Offering Confidential
Information to any Person other than such of its agents, employees, advisors and
counsel as have a need to know such Offering Confidential Information, and to
cause such agents, employees, advisors and counsel to comply with the
requirements of this Section 2.02(d); provided, that any such Holder may
disclose Offering Confidential Information if such disclosure is required by
legal process, but such Holder shall cooperate with CS&L to limit the extent of
such disclosure through protective order or otherwise, and to seek confidential
treatment of the Offering Confidential Information.

11

--------------------------------------------------------------------------------

 

Section 2.03 Registration Procedures.

(a) In connection with CS&L’s Registration obligations under Section 2.01 and
Section 2.02, CS&L shall use its reasonable best efforts to effect such
Registration to permit the offer and Sale of such Registrable Securities in
accordance with the intended method or methods of distribution thereof as
expeditiously as reasonably practicable and, in connection therewith, CS&L
shall, and shall cause the members of the CS&L Group to:

(i) prepare and file the required Registration Statement, including all exhibits
and financial statements (collectively, the “Ancillary Filings”) required under
the Securities Act to be filed therewith, and before filing with the SEC a
Registration Statement or Prospectus, or any amendments or supplements thereto,
and in connection with a Demand made pursuant to Section 2.01 (A) furnish to the
underwriters, if any, and to the Holders, copies of all documents prepared to be
filed, which documents shall be subject to the review and comment of such
underwriters and such Holders and their respective counsel, and provide such
underwriters, if any, and such Holders and their respective counsel reasonable
time to review and comment thereon and (B) not file with the SEC any
Registration Statement or Prospectus or amendments or supplements thereto or any
Ancillary Filing to which the Holders or the underwriters, if any, shall
reasonably object;

(ii) prepare and file with the SEC such amendments and post-effective amendments
to such Registration Statement and supplements to the Prospectus and any
Ancillary Filing as may be reasonably requested by the participating Holders;

(iii) promptly notify the participating Holders and the managing underwriters,
if any, and, if requested, confirm such advice in writing and provide copies of
the relevant documents, as soon as reasonably practicable after notice thereof
is received by any member of the CS&L Group (A) when the Registration Statement
or any amendment thereto has been filed or becomes effective, the applicable
Prospectus or any amendment or supplement to such Prospectus has been filed, or
any Ancillary Filing has been filed, (B) of any comments (written or oral) by
the SEC or any request (written or oral) by the SEC or any other Governmental
Authority for amendments or supplements to such Registration Statement, such
Prospectus or any Ancillary Filing, or for any additional information, (C) of
the issuance by the SEC of any stop order suspending the effectiveness of the
Registration Statement, any order preventing or suspending the use of any
preliminary or final Prospectus or any Ancillary Filing, or the initiation or
threatening of any proceedings for such purposes, (D) in connection with a
Demand made pursuant to Section 2.01 if, at any time, the representations and
warranties (written or oral) in any applicable underwriting agreement cease to
be true and correct in all material respects and (E) of the receipt by any
member of the CS&L Group of any notification with respect to the suspension of
the qualification of the Registrable Securities for offering or Sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose;

(iv) (A) promptly notify each participating Holder and the managing
underwriter(s), if any, when CS&L becomes aware of the occurrence of any

12

--------------------------------------------------------------------------------

 

event as a result of which the Registration Statement, the Prospectus included
in the Registration Statement (as then in effect) or any Ancillary Filing
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements therein (in the case of such Prospectus
and any preliminary Prospectus, in light of the circumstances under which they
were made) not misleading, or if for any other reason it shall be necessary
during such time period to amend or supplement the Registration Statement,
Prospectus or any Ancillary Filing in order to comply with the Securities Act,
and (B) in either case, as promptly as reasonably practicable thereafter,
prepare and file with the SEC, and furnish without charge to each participating
Holder and the underwriter(s), if any, an amendment or supplement to the
Registration Statement, Prospectus or Ancillary Filing that will correct such
statement or omission or effect such compliance;

(v) use its reasonable best efforts to prevent or obtain the withdrawal of any
stop order or other order suspending the use of any preliminary or final
Prospectus;

(vi) promptly (A) incorporate in a Prospectus supplement or post-effective
amendment such information as the managing underwriter(s), if any, and the
Holders agree should be included therein relating to the plan of distribution
with respect to such Registrable Securities and (B) make all required filings of
such Prospectus supplement or post-effective amendment as soon as reasonably
practicable after being notified of the matters to be incorporated in such
Prospectus supplement or post-effective amendment;

(vii) furnish to each participating Holder and each underwriter, if any, without
charge, as many conformed copies as such Holder or underwriter may reasonably
request of the applicable Registration Statement and any amendment or
post-effective amendment thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference);

(viii) deliver to each participating Holder and each underwriter, if any,
without charge, as many copies of the applicable Prospectus (including each
preliminary Prospectus) and any amendment or supplement thereto as such Holder
or underwriter may reasonably request (it being understood that CS&L consents to
the use of such Prospectus or any amendment or supplement thereto by each
participating Holder and the underwriter(s), if any, in connection with the
offering and Sale of the Registrable Securities covered by such Prospectus or
any amendment or supplement thereto) and such other documents as such
participating Holder or underwriter may reasonably request in order to
facilitate the Sale of the Registrable Securities by such Holder or underwriter,
it being understood that no Prospectus supplement will be prepared except in
connection with a Demand made pursuant to Section 2.01;

(ix) on or prior to the date on which the applicable Registration Statement is
declared effective or becomes effective, use its reasonable best efforts to
register or qualify, and cooperate with each participating Holder, the managing

13

--------------------------------------------------------------------------------

 

underwriter(s), if any, and their respective counsel, in connection with the
registration or qualification of, such Registrable Securities for offer and Sale
under the securities or “blue sky” laws of each state and other jurisdiction of
the United States as any participating Holder or managing underwriter(s), if
any, or their respective counsel reasonably request, and in any foreign
jurisdiction mutually agreeable to CS&L and the participating Holders, and do
any and all other acts or things reasonably necessary or advisable to keep such
registration or qualification in effect for so long as such Registration
Statement remains in effect and so as to permit the continuance of offers and
Sales and dealings in such jurisdictions for so long as may be necessary to
complete the distribution of the Registrable Securities covered by the
Registration Statement; provided that CS&L will not be required to qualify
generally to do business in any jurisdiction where it is not then so qualified,
to take any action which would subject it to taxation or general service of
process in any such jurisdiction where it is not then so subject or conform its
capitalization or the composition of its assets at the time to the securities or
blue sky laws of any such jurisdiction;

(x) in connection with any Sale of Registrable Securities that will result in
such securities no longer being Registrable Securities, cooperate with each
participating Holder and the managing underwriter(s), if any, to (A) if the
Registrable Securities are certificated, facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be Sold and not
bearing any restrictive Securities Act legends and (B) register such Registrable
Securities in such denominations and such names as such participating Holder or
the underwriter(s), if any, may request at least two Business Days prior to such
Sale of Registrable Securities; provided that CS&L may satisfy its obligations
hereunder without issuing physical stock certificates through the use of the
Depository Trust Company’s Direct Registration System;

(xi) in connection with a Demand made pursuant to Section 2.01, cooperate and
assist in any filings required to be made with the Financial Industry Regulatory
Authority Inc. (or any successor organization) and each securities exchange, if
any, on which any of CS&L’s securities are then listed or quoted and on each
inter-dealer quotation system or trading market on which any of CS&L’s
securities are then quoted, and in the performance of any due diligence
investigation by any underwriter (including any “qualified independent
underwriter”) that is required to be retained in accordance with the rules and
regulations of each such exchange, and use its reasonable best efforts to cause
the Registrable Securities covered by the applicable Registration Statement to
be registered with or approved by such other Governmental Authorities as may be
necessary to enable the seller or sellers thereof or the underwriter(s), if any,
to consummate the Sale of such Registrable Securities;

(xii) not later than the effective date of the applicable Registration
Statement, provide a CUSIP number for all Registrable Securities and provide the
applicable transfer agent with printed certificates for the Registrable
Securities which are in a form eligible for deposit with the Depository Trust
Company; provided, that CS&L may satisfy its obligations hereunder without
issuing physical stock certificates through the use of the Depository Trust
Company’s Direct Registration System;

14

--------------------------------------------------------------------------------

 

(xiii) in connection with a Demand made pursuant to Section 2.01, obtain for
delivery to and addressed to each participating Holder and to the
underwriter(s), if any, opinions from the general counsel of CS&L, dated the
effective date of the Registration Statement or, in the event of an Underwritten
Offering, the date of the closing under the underwriting agreement and in each
such case in customary form and content for the type of Underwritten Offering;

(xiv) in connection with a Demand made pursuant to Section 2.01 and in the form
of an Underwritten Offering, obtain for delivery to and addressed to CS&L and
the managing underwriter(s), if any, and, to the extent requested, each
participating Holder, a comfort letter from CS&L’s independent registered public
accounting firm in customary form and content for the type of Underwritten
Offering, dated the date of execution of the underwriting agreement and brought
down to the closing, whether under the underwriting agreement, or otherwise;

(xv) use its reasonable best efforts to comply with all applicable rules and
regulations of the SEC and make generally available to its security holders, as
soon as reasonably practicable, but in any event no later than 90 days, after
the end of the 12-month period beginning with the first day of CS&L’s first
quarter commencing after the effective date of the applicable Registration
Statement, an earnings statement satisfying the provisions of Section 11 (a) of
the Securities Act and covering the period of at least 12 months, but not more
than 18 months, beginning with the first month after the effective date of the
Registration Statement;

(xvi) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;

(xvii) cause all Registrable Securities covered by the applicable Registration
Statement to be listed on each securities exchange on which any of CS&L’s
securities are then listed or quoted and on each inter-dealer quotation system
or trading market on which any of CS&L’s securities are then quoted;

(xviii) in connection with a Demand made pursuant to Section 2.01, provide (A)
each Holder participating in the Registration, (B) the underwriters (which term,
for purposes of this Agreement, shall include any Person deemed to be an
underwriter within the meaning of Section 2(a) (11) of the Securities Act), if
any, of the Registrable Securities to be registered, (C) the Sale or placement
agent therefor, if any, (D) counsel for such Holder, underwriters, or agent and
(E) any attorney, accountant or other agent or representative retained by such
Holder or any such underwriter, as selected by such Holder, in each case, the
opportunity to participate in the preparation of the applicable Prospectus filed
with the SEC, and each amendment or supplement thereto; and for a reasonable
period prior to the filing of such Prospectus, upon execution of a customary
confidentiality agreement, make available for inspection upon reasonable notice
at reasonable times and for reasonable periods, by the parties referred to in
clauses (A) through (E) above, all pertinent financial and other records,
pertinent corporate and other documents and properties of the CS&L Group that
are available to CS&L, and

15

--------------------------------------------------------------------------------

 

cause all of the CS&L Group’s officers, directors and employees and the
independent public accountants who have certified its financial statements to
make themselves available at reasonable times and for reasonable periods to
discuss the business of CS&L and to supply all information available to CS&L
reasonably requested by any such Person in connection with such Prospectus as
shall be necessary to enable them to exercise their due diligence or other
responsibility, subject to the foregoing; provided, that in no event shall any
member of the CS&L Group be required to make available any information which the
Board determines in good faith to be competitively sensitive or confidential.
The recipients of such information shall coordinate with one another so that the
inspection permitted hereunder will not unnecessarily interfere with the CS&L
Group’s conduct of business. Each Holder agrees that information obtained by it
as a result of such inspections shall be deemed confidential and shall not be
used by it as the basis for any market transactions in the securities of CS&L or
its Affiliates unless and until such information is made generally available to
the public by CS&L or such Affiliate or for any reason not related to the
Registration of Registrable Securities;

(xix) in connection with a Demand made pursuant to Section 2.01, cause the
senior executive officers of CS&L to participate at reasonable times and for
reasonable periods in the customary “road show” presentations that may be
reasonably requested by the managing underwriter(s), if any, and otherwise to
facilitate, cooperate with, and participate in each proposed offering
contemplated herein and customary selling efforts related thereto;

(xx) comply with all requirements of the Securities Act, Exchange Act and other
applicable laws, rules and regulations, as well as all applicable stock exchange
rules; and

(xxi) take all other customary steps reasonably necessary or advisable to effect
the Registration and distribution of the Registrable Securities contemplated
hereby;

provided that notwithstanding anything to the contrary set forth above CS&L
shall have no obligation to prepare any Prospectus supplement, participate in
any due diligence, execute any agreements or certificates or deliver legal
opinions or obtain comfort letters except in connection with a Demand made
pursuant to Section 2.01.

(b) As a condition precedent to any Registration hereunder, CS&L may require
each Holder as to which any Registration is being effected to furnish to CS&L
such information regarding the distribution of such securities and such other
information relating to such Holder, its ownership of Registrable Securities and
other matters as CS&L may from time to time reasonably request in writing. Each
such Holder agrees to furnish such information to CS&L and to cooperate with
CS&L as reasonably necessary to enable CS&L to comply with the provisions of
this Agreement. If a Holder fails to promptly provide the requested information
after prior written notice of such request and the requested information is
required by applicable law to be included in the Registration Statement, CS&L
shall be entitled to refuse to include for registration such Holder’s
Registrable Securities or other shares of Common Stock in the Registration
Statement or applicable offering.

16

--------------------------------------------------------------------------------

 

(c) Each Holder shall, as promptly as reasonably practicable, notify CS&L, at
any time when a Prospectus is required to be delivered (or deemed delivered)
under the Securities Act, of the occurrence of an event, of which such Holder
has knowledge, relating to such Holder or its Sale of Registrable Securities
thereunder requiring the preparation of a supplement or amendment to such
Prospectus so that, as thereafter delivered (or deemed delivered) to the
purchasers of such Registrable Securities, such Prospectus will not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they are made, not misleading.

(d) Each Holder agrees by acquisition of such Registrable Securities, that, upon
receipt of any written notice from CS&L of the occurrence of a Blackout or any
event of the kind described in Section 2.03(a)(iv), such Holder will treat such
notice as Offering Confidential Information and comply with Section 2.02(d),
regardless of the nature of the Registration, and will forthwith discontinue
Sale of Registrable Securities pursuant to such Registration Statement until
such Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 2.03(a)(iv), or until such Holder is advised in writing
by CS&L that the use of the Prospectus may be resumed. In the event CS&L shall
give any such notice, the period during which the applicable Registration
Statement is required to be maintained effective shall be extended by the number
of days during the period from and including the date of the giving of such
notice through the date when each seller of Registrable Securities covered by
such Registration Statement either receives the copies of the supplemented or
amended Prospectus contemplated by Section 2.03(a)(iv) or is advised in writing
by CS&L that the use of the Prospectus may be resumed.

Section 2.04 Underwritten Offerings.

(a) in connection with a Demand made pursuant to Section 2.01 in the form of an
Underwritten Offering, if requested by the managing underwriter(s) for any such
Underwritten Offering, CS&L shall enter into an underwriting agreement with such
underwriter(s) for such offering, such agreement to be reasonably satisfactory
in substance and form to CS&L and the underwriter(s). Such agreement shall
contain such representations and warranties by CS&L and such other terms as are
generally prevailing in agreements of that type. Each Holder with Registrable
Securities to be included in any Underwritten Offering by such underwriter(s)
shall enter into such underwriting agreement at the request of CS&L, which
agreement shall contain such reasonable representations and warranties by the
Holder and such other reasonable terms as are generally prevailing in agreements
of that type.

(b) In the event of a CS&L Public Sale involving an offering of Common Stock or
other equity securities of CS&L in an Underwritten Offering (whether in a Demand
or a Piggyback Registration), each Holder participating therein hereby agrees,
and, in the event of a CS&L Public Sale of Common Stock or other equity
securities of CS&L in an Underwritten Offering, CS&L shall agree, and it shall
cause its executive officers and directors to agree, if requested by the
managing underwriter or underwriters in such Underwritten Offering or by the
Holder, not to effect any Sale or distribution (including any offer to Sell,
contract to Sell, short Sale or any option to purchase) of any securities
(except, in each case, as part of the applicable Registration, if permitted
hereunder) that are of the same type as those being Registered in

17

--------------------------------------------------------------------------------

 

connection with such public offering and Sale, or any securities convertible
into or exchangeable or exercisable for such securities, during the period
beginning five days before, and ending 90 days (or such lesser period as may be
permitted by CS&L or the participating Holder(s), as applicable, or such
managing underwriter or underwriters) after, the effective date of the
Registration Statement filed in connection with such Registration (or, if later,
the date of the Prospectus), to the extent requested by such selling Person or
the managing underwriter or underwriters, subject to such exceptions as are
customarily provided in covenants of this type.  The participating Holders and
CS&L, as applicable, also agree to execute an agreement (a “Lock Up Agreement”)
evidencing the restrictions in this Section 2.04(b) in customary form, which
form is reasonably satisfactory to CS&L or the participating Holder(s), as
applicable, and the underwriter(s), as applicable; provided that such
restrictions may be included in the underwriting agreement, if applicable. CS&L
may impose stop-transfer instructions with respect to the securities subject to
the foregoing restriction until the end of the required stand-off
period.  Notwithstanding any other provision of this Agreement, Holders will not
be entitled to initiate a Demand pursuant to Section 2.01 during the period
covered by any Lock Up Agreement if such Holders were given the opportunity to
participate in an Underwritten Offering and declined to participate.

(c) No Holder may participate in any Underwritten Offering hereunder unless such
Holder (i) agrees to Sell such Holder’s securities on the basis provided in any
underwriting arrangements approved by CS&L or other Persons entitled to approve
such arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements or this Agreement.

Section 2.05 Registration Expenses Paid by CS&L.

In the case of any Registration of Registrable Securities required pursuant to
this Agreement, CS&L shall pay all Registration Expenses regardless of whether
the Registration Statement becomes effective; provided, however, that CS&L shall
not be required to pay for any expenses of any Registration begun pursuant to
Section 2.01 if the Demand request is subsequently withdrawn at the request of
the Holders of a majority of the Registrable Securities to be Registered (in
which case all participating Holders shall bear such expenses pro rata in
accordance with the number of Registrable Securities requested to be registered
by each Holder), unless the Holders of a majority of the Registrable Securities
agree to forfeit their right to one Demand to which they have the right pursuant
to Section 2.01(c).

Section 2.06 Indemnification.

(a) CS&L agrees to indemnify and hold harmless, to the full extent permitted by
law, each Holder whose shares are included in a Registration Statement, such
Holder’s Affiliates and their respective officers, directors, agents, advisors,
employees and each Person, if any, who controls (within the meaning of the
Securities Act or the Exchange Act) such Holder, from and against any and all
losses, claims, damages, liabilities (or actions or proceedings in respect
thereof, whether or not such indemnified party is a party thereto) and expenses,
joint or several (including reasonable costs of investigation and legal
expenses) (each, a “Loss” and collectively “Losses”) arising out of or based
upon (i) any untrue or alleged untrue

18

--------------------------------------------------------------------------------

 

statement of a material fact contained or incorporated by reference in any
Registration Statement under which the offering and Sale of such Registrable
Securities was Registered under the Securities Act (including any final or
preliminary Prospectus contained therein or any amendment thereof or supplement
thereto or any documents incorporated by reference therein), or any such
statement made in any free writing prospectus (as defined in Rule 405 under the
Securities Act) that CS&L has filed or is required to file pursuant to Rule
433(d) of the Securities Act or any Ancillary Filing, or (ii) any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of a Prospectus,
preliminary Prospectus or free writing prospectus, in light of the circumstances
under which they were made) not misleading; provided, that with respect to any
untrue statement or omission or alleged untrue statement or omission made in any
Prospectus, the indemnity agreement contained in this paragraph shall not apply
to the extent that any such liability results from or arises out of (A) the fact
that a current copy of the Prospectus was not sent or given to the Person
asserting any such liability at or prior to the written confirmation of the Sale
of the Registrable Securities concerned to such Person if it is determined by a
court of competent jurisdiction in a final and non-appealable judgment that CS&L
has provided such Prospectus and it was the responsibility of such Holder or its
agents to provide such Person with a current copy of the Prospectus and such
current copy of the Prospectus would have cured the defect giving rise to such
liability, (B) the use of any Prospectus by or on behalf of any Holder after
CS&L has notified such Person (x) that such Prospectus contains or incorporates
by reference an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
(y) that a stop order has been issued by the SEC with respect to a Registration
Statement or (z) that a Disadvantageous Condition or a Blackout exists or (C)
information furnished in writing by such Holder or on such Holder’s behalf, in
either case expressly for use in such Registration Statement, Prospectus, free
writing prospectus or Ancillary Filing relating to such Holder’s Registrable
Securities. This indemnity shall be in addition to any liability CS&L may
otherwise have. Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of such Holder or any indemnified
party and shall survive the Sale of such securities by such Holder.

(b) Each participating Holder whose Registrable Securities are included in a
Registration Statement agrees (severally and not jointly) to indemnify and hold
harmless, to the full extent permitted by law, CS&L, its directors, officers,
agents, advisors, employees and each Person, if any, who controls (within the
meaning of the Securities Act and the Exchange Act) CS&L from and against any
and all Losses (i) arising out of or based upon information furnished in writing
by such Holder or on such Holder’s behalf to CS&L, in either case expressly for
use in a Registration Statement, Prospectus, free writing prospectus or
Ancillary Filing relating to such Holder’s Registrable Securities or (ii)
arising out of or based upon (A) the fact that a current copy of the Prospectus
was not sent or given to the Person asserting any such liability at or prior to
the written confirmation of the Sale of the Registrable Securities concerned to
such Person if it is determined by a court of competent jurisdiction in a final
and non-appealable judgment that it was the responsibility of such Holder or its
agent to provide such Person with a current copy of the Prospectus and such
current copy of the Prospectus would have cured the defect giving rise to such
liability, or (B) the use of any Prospectus by or on behalf of any Holder after
CS&L has notified such Person (x) that such Prospectus contains or incorporates
by reference an untrue statement of a material fact or omits to state a material
fact required to be stated therein or

19

--------------------------------------------------------------------------------

 

necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, (y) that a stop order has been
issued by the SEC with respect to a Registration Statement or (z) that a
Disadvantageous Condition or a Blackout exists. This indemnity shall be in
addition to any liability the participating Holder may otherwise have. In no
event shall the liability of any participating Holder hereunder be greater in
amount than the dollar amount of the net proceeds received by such holder under
the Sale of the Registrable Securities giving rise to such indemnification
obligation. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of CS&L or any indemnified party.

Each person entitled to indemnification under this Section 2.06 (each, an
“Indemnitee”) shall give notice as promptly as reasonably practicable to each
party obligated to provide indemnification under this Section 2.06 (each, an
“Indemnifying Party”) of any action commenced against it in respect of which
indemnity may be sought hereunder, but failure to so notify an Indemnifying
Party shall not relieve such Indemnifying Party from any liability hereunder to
the extent it is not materially prejudiced as a result thereof and in any event
shall not relieve it from any liability which it may have otherwise than on
account of this Section 2.06. In the case of parties indemnified pursuant to
Section 2.06(a), counsel to the Indemnitee shall be selected by Holders
representing a majority of the Registrable Securities included in the
Registration Statement, and in the case of parties indemnified pursuant to
Section 2.06(b) by CS&L. An Indemnifying Party may participate at its own
expense in the defense of any such action; provided, however, that counsel to
the Indemnifying Party shall not (except with the consent of the Indemnitee)
also be counsel to the Indemnitee. In no event shall the Indemnifying Parties be
liable for fees and expenses of more than one counsel (in addition to any local
counsel) separate from their own counsel in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances unless (i) the employment of more
than one counsel has been authorized in writing by the Indemnifying Party, (ii)
the Indemnitee has reasonably concluded that there are legal defenses available
to it that are different from or in addition to those available to the other
Indemnitees, or (iii) a conflict or potential conflict exists or may exist
between such Indemnitee and the other Indemnitees, in each of which cases the
Indemnifying Party shall be obligated to pay the reasonable fees and expenses of
such additional counsel or counsels. No Indemnifying Party shall, without the
prior written consent of the indemnified parties, settle or compromise or
consent to the entry of any judgment with respect to any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever in respect of which indemnification could be
sought under this Section 2.06 (whether or not the indemnified parties are
actual or potential parties thereto), unless such settlement, compromise or
consent (i) includes an unconditional release of each Indemnitee in form and
substance reasonably satisfactory to such Indemnitees from all liability arising
out of such litigation, investigation, proceeding or claim, (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act by or on behalf of any Indemnitee, and (iii) any sums payable in connection
with such settlement are paid in full by the Indemnifying Party. An Indemnifying
Party shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent, or if there be a final
judgment for the plaintiff, the Indemnifying Party shall indemnify and hold
harmless such Indemnitee from and against any Losses (to the extent stated
above) by reason of such settlement or final judgment.  If at any time an
Indemnitee shall have requested an Indemnifying Party to reimburse the
Indemnitee for fees

20

--------------------------------------------------------------------------------

 

and expenses of counsel, such Indemnifying Party agrees that it shall be liable
for any settlement of the nature contemplated by this Section 2.06(c) effected
without its written consent if (i) such settlement is entered into more than 45
days after receipt by such Indemnifying Party of the aforesaid request, (ii)
such indemnifying party shall have received notice of the terms of such
settlement at least 30 days prior to such settlement being entered into and
(iii) such Indemnifying Party shall not have reimbursed such Indemnified Party
in accordance with such request prior to the date of such settlement.

(c) If for any reason the indemnification provided for in Section 2.06(a) or
Section 2.06(b) is unavailable to an Indemnitee or insufficient to hold it
harmless as contemplated by Section 2.06(a) or Section 2.06(b), then the
Indemnifying Party shall contribute to the amount paid or payable by the
Indemnitee as a result of such Loss in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party on the one hand and the
Indemnitee on the other hand. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Indemnifying Party or the Indemnitee and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such untrue statement or omission. For the avoidance of
doubt, the establishment of such relative fault, and any disagreements or
disputes relating thereto, shall be subject to Section 3.03. Notwithstanding
anything in this Section 2.06(c) to the contrary, no Indemnifying Party (other
than CS&L) shall be required pursuant to this Section 2.06(c) to contribute any
amount in excess of the amount by which the net proceeds received by such
Indemnifying Party from the Sale of Registrable Securities in the offering to
which the Losses of the Indemnitees relate (before deducting expenses, if any)
exceeds the amount of any damages which such Indemnifying Party has otherwise
been required to pay by reason of such untrue statement or omission. The parties
hereto agree that it would not be just and equitable if contribution pursuant to
this Section 2.06(c) were determined by pro rata allocation or by any other
method of allocation that does not take account of the equitable considerations
referred to in this Section 2.06(c). No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. The amount paid or payable by an Indemnitee
hereunder shall be deemed to include, for purposes of this Section 2.06(c), any
legal or other expenses reasonably incurred by such Indemnitee in connection
with investigating, preparing to defend or defending against or appearing as a
third party witness in respect of, or otherwise incurred in connection with, any
such loss, claim, damage, expense, liability, action, investigation or
proceeding. If indemnification is available under this Section 2.06, the
Indemnifying Parties shall indemnify each Indemnitee to the full extent provided
in Section 2.06(a) and Section 2.06(b) without regard to the relative fault of
said Indemnifying Parties or Indemnitee. Any Holders’ obligations to contribute
pursuant to this Section 2.06(c)  are several and not joint.

Section 2.07 Reporting Requirements; Rule 144.

Until the earlier of (a) the expiration or termination of this Agreement in
accordance with its terms and (b) the date upon which the Holders cease to own
any Registrable Securities, CS&L shall use its commercially reasonable efforts
to be and remain in compliance with the periodic filing requirements imposed
under the SEC’s rules and regulations, including

21

--------------------------------------------------------------------------------

 

the Exchange Act, and any other applicable laws or rules, and thereafter shall
timely file such information, documents and reports as the SEC may require or
prescribe under Sections 13, 14 and 15(d), as applicable, of the Exchange Act in
order to enable the Holders to Sell Registrable Securities without registration
under the Securities Act consistent with the exemptions from registration under
the Securities Act provided by (i) Rule 144 or Regulation S under the Securities
Act, as amended from time to time, or (ii) any similar SEC rule or regulation
then in effect. From and after the date hereof through the earlier of the
expiration or termination of this Agreement in accordance with its terms and the
date upon which the Holders cease to own any Registrable Securities, CS&L shall
forthwith upon request furnish any Holder (x) a written statement by CS&L as to
whether it has complied with such requirements and, if not, the specifics
thereof, (y) a copy of the most recent annual or quarterly report of CS&L and
(z) such other reports and documents filed by CS&L with the SEC, as such Holder
may reasonably request in availing itself of an exemption for the offering and
Sale of Registrable Securities without registration under the Securities Act.

Article III

MISCELLANEOUS

Section 3.01 Term.

This Agreement shall terminate upon (i) in respect of Searchlight, (a) three
months after the date that Searchlight (1) does not have a director on CS&L’s
board of directors, (2) does not have a right to designate a director to CS&L’s
board of directors, and (3) does not own Registrable Securities representing at
least 3% of CS&L’s issued and outstanding Common Stock, and (ii) in respect of
any other Holder, upon the later of (x) six months after the date of this
Agreement , and (y) the date such Holder does not own Registrable Securities
representing at least 3% of CS&L’s issued and outstanding Common Stock;
provided, that the provisions of  Section 2.05 and Section 2.06 and this Article
III shall survive any such termination.

Section 3.02Counterparts; Entire Agreement; Corporate Power

(a) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each party and delivered to each
other party.

(b) This Agreement and the exhibit hereto contain the entire agreement between
the parties with respect to the subject matter hereof, supersedes all previous
agreements, negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter and there are no agreements or
understandings between the parties with respect to such subject matter other
than those set forth or referred to herein.

(c) Each of the Holders represents on behalf of itself, and CS&L represents on
behalf of itself and each other member of the CS&L Group, as follows: (i) each
such Person has the requisite corporate or other power and authority and has
taken all corporate or other action necessary in order to execute, deliver and
perform this Agreement and to consummate the transactions contemplated hereby,
and (ii) this Agreement has been

22

--------------------------------------------------------------------------------

 

duly executed and delivered by it and constitutes a valid and binding agreement
of it enforceable in accordance with the terms hereof.

Section 3.03 Governing Law; Waiver of Jury Trial.

(a) This Agreement (and any claims or disputes arising out of or related hereto
or to the transactions contemplated hereby or to the inducement of any party to
enter herein, whether for breach of contract, tortious conduct or otherwise and
whether predicated on common law, statute or otherwise) shall be governed by and
construed and interpreted in accordance with the laws of the State of New York,
including all matters of validity, construction, effect, enforceability,
performance and remedies.

(b) THE PARTIES EXPRESSLY WAIVE AND FOREGO ANY RIGHT TO TRIAL BY JURY.

Section 3.04 Amendment.

No provisions of this Agreement shall be deemed waived, amended, supplemented or
modified by any party, unless such waiver, amendment, supplement or modification
is in writing and signed by the authorized representative of CS&L, if such
waiver, amendment, supplement or modification is sought to be enforced against
CS&L, or the Holders of a majority of the Registrable Securities, if such
waiver, amendment, supplement or modification is sought to be enforced against
one or more Holders.

Section 3.05 Waiver of Default.

Waiver by any party of any default by the other party of any provision of this
Agreement shall not be deemed a waiver by the waiving party of any subsequent or
other default, nor shall it prejudice the rights of such party. No failure or
delay by any party in exercising any right, power or privilege under this
Agreement shall operate as a waiver thereof nor shall a single or partial
exercise thereof prejudice any other or further exercise thereof or the exercise
of any other right, power or privilege.

Section 3.06 Successors, Assigns and Transferees.

(a) This Agreement and all provisions hereof shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. CS&L may assign this Agreement at any time in connection with a sale or
acquisition of CS&L, whether by merger, consolidation, sale of all or
substantially all of CS&L’s assets or similar transaction, without the consent
of the Holders; provided, that the successor or acquiring Person agrees in
writing to assume all of CS&L’s rights and obligations under this Agreement.

(b) Each Holder shall be permitted to Sell without restriction all or any
portion of its Registrable Securities (1) in a transaction that is registered
under the Securities Act and applicable state securities laws, or (2) upon
receipt by CS&L of a legal opinion reasonably acceptable to CS&L from counsel
reasonably acceptable to CS&L, or other documentation requested by CS&L, that
registration under such laws is not required in connection with such offer, Sale
or transfer.  Upon any such Sale pursuant to clause (2) in which the Common
Stock

23

--------------------------------------------------------------------------------

 

Sold is still subject to restrictions on transfer under the Securities Act and
bears a restrictive legend, the Holder shall be permitted to assign its
Registration related rights and obligations under this Agreement relating to the
Registrable Securities Sold; provided that (x) CS&L is given written notice
prior to or at the time of such Sale stating the name and address of the
transferee and identifying the securities with respect to which the Registration
related rights and obligations are being Sold, and (y) the transferee executes a
counterpart in the form attached hereto as Exhibit A and delivers the same to
CS&L (a “Permitted Transferee”). In addition, a Holder may assign its
Registration related rights under this Agreement to a Pledgee Transferee upon
foreclosure; provided that (x) CS&L is given written notice prior to or at the
time of such foreclosure stating the name and address of the Pledgee Transferee
and identifying the securities with respect to which the Registration related
rights and obligations are being Sold, and (y) the Pledgee Transferee executes a
counterpart in the form attached hereto as Exhibit A and delivers the same to
CS&L, in which case the Pledgee Transferee shall also be a Permitted
Transferee.  In all cases, the Registration related rights shall not be
transferred unless the transferee thereof executes a counterpart attached hereto
as Exhibit A and delivers the same to CS&L. Any transfers of Registrable
Securities not made in accordance with the provisions of this Section 3.06 shall
cause such securities to no longer be deemed to be Registrable Securities under
this Agreement.

Section 3.07 Further Assurances.

In addition to the actions specifically provided for elsewhere in this
Agreement, each of the parties hereto shall use its commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, all things reasonably necessary, proper or advisable on its part under
applicable laws, regulations and agreements, to consummate and make effective
the transactions contemplated by this Agreement.

Section 3.08 Performance.

Each of the Holders shall cause to be performed, and hereby guarantees the
performance of, all actions, agreements and obligations set forth in this
Agreement to be performed by such Holder’s Group. CS&L shall cause to be
performed, and hereby guarantees the performance of, all actions, agreements and
obligations set forth in this Agreement to be performed by any member of the
CS&L Group. Each party (including its permitted successors and assigns) further
agrees that it shall (a) give timely notice of the terms, conditions and
continuing obligations contained in this Section 3.08 to all of the other
members of its Group and (b) cause all of the other members of its Group not to
take, or omit to take, any action which action or omission would violate or
cause such party to violate this Agreement.

Section 3.09 Notices.

All notices, requests, claims, demands or other communications under this
Agreement shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service, by facsimile or electronic transmission with receipt confirmed
(followed by delivery of an original via overnight courier service), or by
registered or certified mail (postage prepaid, return receipt requested) to

24

--------------------------------------------------------------------------------

 

the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this Section
3.09):

If to a Holder, to the address for such Holder listed on the signature page
hereto.

If to CS&L, to:

Communications Sales & Leasing, Inc.
10802 Executive Center Drive
Benton Building Suite 300
Little Rock, AR 72211
Attention: General Counsel

Any party may, by notice to the other party, change the address and contact
person to which any such notices are to be given.

Section 3.10 Severability.

If any provision of this Agreement or the application hereof to any Person or
circumstance is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions hereof, or the application of
such provision to Persons or circumstances or in jurisdictions other than those
as to which it has been held invalid or unenforceable, shall remain in full
force and effect and shall in no way be affected, impaired or invalidated
thereby. Upon such determination, the parties shall negotiate in good faith in
an effort to agree upon such a suitable and equitable provision to effect the
original intent of the parties.

Section 3.11 No Reliance on Other Party.

The parties hereto represent to each other that this Agreement is entered into
with full consideration of any and all rights which the parties hereto may have.
The parties hereto have relied upon their own knowledge and judgment and have
conducted such investigations they and their counsel have deemed appropriate
regarding this Agreement and their rights in connection with this Agreement. The
parties hereto are not relying upon any representations or statements made by
any other party, or any such other party’s employees, agents, representatives or
attorneys, regarding this Agreement, except to the extent such representations
are expressly set forth or incorporated in this Agreement. The parties hereto
are not relying upon a legal duty, if one exists, on the part of any other party
(or any such other party’s employees, agents, representatives or attorneys) to
disclose any information in connection with the execution of this Agreement or
its preparation, it being expressly understood that no party hereto shall ever
assert any failure to disclose information on the part of any other party as a
ground for challenging this Agreement or any provision hereof.

Section 3.12 Windstream and PEG Registration Rights Agreements.

The rights granted to Holders hereunder are subject in all respects to the
rights granted to (i) Windstream and its Affiliates under the Windstream
Registration Rights Agreement and PEG and its Affiliates under the PEG
Registration Rights

25

--------------------------------------------------------------------------------

 

Agreement.  Notwithstanding anything to the contrary in this Agreement, the
rights so granted to the Holders hereunder shall not limit or restrict the
rights of (i) Windstream or its Affiliates under the Windstream Registration
Rights Agreement, or (ii) PEG or its Affiliates under the PEG Registration
Rights Agreement.

Section 3.13 Mutual Drafting.

This Agreement shall be deemed to be the joint work product of the parties, and
any rule of construction that a document shall be interpreted or construed
against a drafter of such document shall not be applicable.

[The remainder of this page has been left blank intentionally.]

 

 

 

26

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized representatives as of the date first above written.

 

Searchlight II CLS, L.P.

By:

 

Searchlight II CLS GP, LLC,

 

 

its general partner

 

 

 

By:

 

/s/ Andrew Frey

Name:

 

Andrew Frey

Title:

 

Authorized Officer

Address for Notice:

 

Searchlight II CLS, L.P.
c/o Searchlight Capital Partners, L.P.
745 5th Avenue
New York, NY 10151

 

Name:

 

Andrew Frey

Title:

 

Partner

Telephone:

 

212-293-3722

Email:

 

afrey@searchlightcap.com

 

 

 

Name:

 

Nadir Nurmohamed

Title:

 

General Counsel

Telephone:

 

416-687-6591

Email:

 

nnurmohamed@searchlightcap.com

With a copy (which shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Attention of Monica K. Thurmond
Telephone:  212-373-3055
Email: mthurmond@paulweiss.com

[Signature Page to Registration Rights Agreement]

27

--------------------------------------------------------------------------------

 

 

CG CORE VALUE FUND, L.P.

 

 

 

By:

 

/s/ Holly L. Larkin

Name:

 

Holly L. Larkin

Title:

 

Chief Operating Officer

 

Address for Notice:

 

One Information Way

Ste. 405

Little Rock, AR 72202

 

CG CONCENTRATED POSITIONS FUND, LP

 

 

 

By:

 

/s/ Holly L. Larkin

Name:

 

Holly L. Larkin

Title:

 

Chief Operating Officer

 

Address for Notice:

 

One Information Way

Ste. 405

Little Rock, AR 72202

 

GLOBAL LONG SHORT PARTNERS, MASTER LP

 

 

 

By:

 

/s/ Michelle Barone

Name:

 

Michelle Barone

Title:

 

Authorized Signatory

 

Address for Notice:

 

Michelle Barone

200 West Street, 34th floor

New York, NY 10282

+1 212 934 0784

michelle.baron@gs.com

[Signature Page to Registration Rights Agreement]

28

--------------------------------------------------------------------------------

 

 

JANA MASTER FUND, LTD.

By:

 

JANA Partners LLC, its Investment Manager

 

 

 

By:

 

/s/ Charles Penner

Name:

 

Charles Penner

Title:

 

Partner and Chief Legal Officer

 

Address for Notice:

 

c/o JANA Partners LLC

767 Fifth Avenue, 8th Floor

New York, NY 10153

 

JANA NIRVANA MASTER FUND, LTD.

By:

 

JANA Nirvana Capital LLC,

 

 

its General Partner

 

 

 

By:

 

/s/ Charles Penner

Name:

 

Charles Penner

Title:

 

Authorized Signatory

 

Address for Notice:

 

c/o JANA Partners LLC

767 Fifth Avenue, 8th Floor

New York, NY 10153

 

P Zimmer LTD

 

 

 

By:

 

/s/ Stuart J. Zimmer

Name:

 

Stuart J. Zimmer

Title:

 

CEO of Zimmer Partners, LP

as Investment Manager

 

Address for Notice:

 

c/o Zimmer Partners, LP

888 Seventh Avenue, 23rd Floor

New York, NY 10106

[Signature Page to Registration Rights Agreement]

29

--------------------------------------------------------------------------------

 

 

ZP MATER UTILITY FUND, LTD.

 

 

 

By:

 

/s/ Stuart J. Zimmer

Name:

 

Stuart J. Zimmer

Title:

 

Director

 

Address for Notice:

 

c/o Zimmer Partners, LP

888 Seventh Ave, 23rd Floor

New York, New York 10106

 

PEG BANDWIDTH HOLDINGS, LLC

 

 

 

By:

 

/s/ Scott G. Bruce

Name:

 

Scott G. Bruce

Title:

 

Managing Director

 

Address for Notice:

 

3 Bala Plaza East, Suite 502

Bala Cynwyd, PA 19004

 

Communications Sales & Leasing, Inc.

 

 

 

By:

 

/s/ Daniel Heard

Name:

 

Daniel Heard

Title:

 

Executive Vice President, General Counsel

[Signature Page to Registration Rights Agreement]

 

 

30

--------------------------------------------------------------------------------

 

Exhibit A

Form of

Agreement to be Bound

THIS INSTRUMENT forms part of the Registration Rights Agreement (the
“Agreement”), dated as of June 15, 2016, by and among ach of the parties on the
signature pages hereto (collectively, the “Holders”), and Communications Sales &
Leasing, Inc., a Maryland corporation (“CS&L”). The undersigned hereby
acknowledges having received a copy of the Agreement and having read the
Agreement in its entirety, and for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, and intending to be legally
bound, hereby agrees that the terms and conditions of the Agreement binding upon
and inuring to the benefit of such Holder shall be binding upon and inure to the
benefit of the undersigned and its successors and permitted assigns as if it
were an original party to the Agreement.

IN WITNESS WHEREOF, the undersigned has executed this instrument on this
_____day of _____________, 20__.


 

(Signature of transferee)

 

 

Print name

 

 

Number of Registrable Securities Transferred

 

A-1